In an action for a divorce and ancillary relief, the defendant Warren Estis appeals from an order of the Supreme Court, Nassau County (LaMarca, J.), dated August 2, 2002, which granted the plaintiffs motion for additional interim counsel fees to the extent of awarding her the sum of $150,000.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did not err in awarding the additional interim counsel fees in question. Santucci, J.P., S. Miller, McGinity and Schmidt, JJ., concur.